United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3633
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Arthur Schuyler Ross,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 26, 2008
                                Filed: October 27, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Arthur Ross appeals the district court’s1 order denying his motion for
reconsideration. After careful review, see Broadway v. Norris, 193 F.3d 987, 989 (8th
Cir. 1999) (construing motion for reconsideration as Fed. R. Civ. P. 60(b) motion and
reviewing for abuse of discretion), we affirm. See 8th Cir. R. 47B.

                         ______________________________



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.